                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 1 of 6


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                CITY OF HENDERSON
                                   6            Nicholas G. Vaskov, Esq. (Bar No. 8298)
                                                Brian R. Reeve, Esq. (Bar No. 10197)
                                   7            Kristina E. Gilmore, Esq. (Bar No. 11564)
                                                240 Water Street, MSC 144
                                   8            Henderson, Nevada 89015
                                                Telephone: 702-267-1231
                                   9            Fax: 702-267-1201
                                                Email: brian.reeve @ cityofhenderson.com
                               10               Attorneys for Defendant
                               11
                                                                             UNITED STATES DISTRICT COURT
                               12
                                                                                    DISTRICT OF NEVADA
                               13                                                             )
                                                DANIEL S. KING,                               )
                               14                                                             )  Case No.: 2:19-cv-01129-JAD-BNW
                                                               Plaintiff,                     )
                               15                                                             )
                                                       vs.                                    )  STIPULATION AND ORDER TO
                               16                                                             )  EXTEND DISCOVERY
                                                CITY OF HENDERSON,                            )
                               17                                                             )  (Second Request)
                                                               Defendant.                     )
                               18
                               19                      Plaintiff DANIEL S. KING and Defendant CITY OF HENDERSON, by and through their
                               20               counsel of record, hereby STIPULATE AND AGREE that the current discovery cutoff date of June
                               21               12, 2020, be continued for a period of ninety (90) days up to and including September 10, 2020.
                               22               This is the second extension to the discovery period that has been requested in this matter. The
                               23               original discovery period, as set forth in ECF No. 23, set the discovery cut-off at April 13, 2020.
                               24               1.     DISCOVERY COMPLETED TO DATE:
                               25                      Plaintiff DANIEL S. KING and Defendant CITY OF HENDERSON, each made their initial
                               26               disclosures required under Fed. R. Civ. P. 26(a)(1)(A), on December 16, 2019, in accordance with
                               27               the Stipulated Discovery Plan and Scheduling Order (ECF No. 23):
                               28                      1.      Plaintiff served his First Supplement to Plaintiff’s Initial Disclosures on January 17,
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 1 of 6
                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 2 of 6


                                   1            2020. Plaintiff served his Second Supplement to Plaintiff’s Initial Disclosures on May 8, 2020.
                                   2            Plaintiff served his Third Supplement to Plaintiff’s Initial Disclosures on May 15, 2020.
                                   3                   2.      Defendant served “City of Henderson’s First Supplement to Its Initial Disclosures”
                                   4            on March 10, 2020.
                                   5                   The parties entered into a Stipulated Protective Order (ECF No. 32), which was approved by
                                   6            this Court on March 3, 2020. An agreement on the terms of the Stipulated Protective Order was a
                                   7            prerequisite for full production of requested and relevant documentation in this case, as relevant
                                   8            material in this case would include the contents of public employee personnel files and internal
                                   9            affairs investigations of the City of Henderson Police Department.
                               10                      Plaintiff propounded the following written discovery to Defendant:
                               11                      1.      “ Plaintiff’s First Set of Requests for Production of Documents,” which were served
                               12               by mail on January 17, 2020, and amended on January 18, 2020; Defendant served “City of
                               13               Henderson’s Response to Plaintiff’s Amended First Set of Requests for Production of Documents”
                               14               on March 10, 2020;
                               15                      2.      “Plaintiff’s First Set of Interrogatories,” which were served by mail on January 18,
                               16               2020; Defendant served “City of Henderson’s Response to Plaintiff’s First Set of Interrogatories”
                               17               on February 20, 2020;
                               18                      3.      “Plaintiff’s First Set of Requests for Admissions,” which were served by mail on
                               19               April 3, 2020; Defendant served “City of Henderson’s Response to Plaintiff’s First Set of Requests
                               20               for Admissions” on April 30, 2020;
                               21                      4.      “Plaintiff’s Second Set of Requests for Production of Documents,” which were served
                               22               by mail on April 3, 2020; Defendant served “City of Henderson’s Response to Plaintiff’s Second
                               23               Set of Requests for Production of Documents” on April 30, 2020; and
                               24                      5.      “Plaintiff’s Third Set of Requests for Production of Documents,” which were served
                               25               by mail on April 20, 2020; Defendant’s responses are not yet due
                               26                      Defendant propounded the following written discovery to Plaintiff:
                               27                      1.      “Defendant City of Henderson’s First Set of Requests for Production of Documents
                               28               to Plaintiff Daniel S. King,” which were served by mail on February 26, 2020; Plaintiff served

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 2 of 6
                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 3 of 6


                                   1            “Objections and Responses to Defendant City of Henderson’s First Set of Requests for Production
                                   2            of Documents to Plaintiff Daniel S. King” on May 8, 2020, and, subsequently, “Amended Objections
                                   3            and Responses to Defendant City of Henderson’s First Set of Requests for Production of Documents
                                   4            to Plaintiff Daniel S. King” on May 15, 2020; and
                                   5                   2.      “Defendant City of Henderson’s First Set of Interrogatories to Plaintiff Daniel S.
                                   6            King,” which also were served by mail on February 26, 2020; Plaintiff served “Objections to
                                   7            Defendant City of Henderson’s First Set of Interrogatories to Plaintiff Daniel S. King,” on May 8,
                                   8            2020, and “Objections and Responses to Defendant City of Henderson’s First Set of Interrogatories
                                   9            to Plaintiff Daniel S. King,” on May 15, 2020.
                               10                      The parties currently are in discussions over disputes regarding the discovery responses. It
                               11               is premature to determine whether or not these disputes can be resolved without court intervention.
                               12               2.     DISCOVERY YET TO BE COMPLETED:
                               13                      Plaintiff intends to take the following depositions:
                               14                      1.      David Burns;
                               15                      2.      Joe Cabanban;
                               16                      3.      Michael Denning;
                               17                      4.      Wendy Medura Krincek, Esq.; and
                               18                      5.      Latesha Watson;
                               19                      Names made be added to, or omitted from, this list, based on depositions taken and the
                               20               review of the document production.
                               21                      Defendant intends to take the deposition of Plaintiff Daniel S. King and may schedule other
                               22               depositions following a review of Plaintiff’s responses received to its discovery requests.
                               23               3.     REASONS WHY REMAINING DISCOVERY HAS NOT YET BEEN COMPLETED:
                               24                      The parties got a late start on the discovery process due Plaintiff initially filing his complaint
                               25               pro se. The stipulated discovery plan was filed six weeks into the originally-requested 180-day
                               26               discovery period. Only four months remained of the original discovery period by the time the parties
                               27               made their respective initial disclosures. While the parties understood that a 180-day likely would
                               28               be insufficient because of the large number of potential witnesses to be deposed, the parties decided

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 3 of 6
                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 4 of 6


                                   1            to opt for the standard 180-day discovery period at the onset and to request additional time based on
                                   2            what has transpired.
                                   3                   Discovery has not been completed due to a number of issues that have arisen:
                                   4                   1.      The limited shutdown of operations due to the COVID-19 coronavirus, which has
                                   5            affected law firms, governmental agencies, and the courts, has slowed down the discovery process
                                   6            in this case. Work has proceeded on this case throughout the shutdown period, but it has proceeded
                                   7            much more slowly than it would have during ordinary times.
                                   8                   2.      Defendant filed “Defendant City of Henderson’s Motion to Dismiss, or in the
                                   9            Alternative, for a Stay Pending Arbitration” (ECF No. 9) on October 14, 2019. In response, Plaintiff
                               10               filed not only an opposition (ECF No. 17), but also “Plaintiff’s Countermotion for Leave of Court
                               11               to File First Amended Complaint” (ECF No. 18). Defendant withdrew its motion to compel
                               12               arbitration aspect of “Defendant City of Henderson’s Motion to Dismiss, or in the Alternative, for
                               13               a Stay Pending Arbitration” (ECF No. 29). However, the underlying motion to dismiss the matter
                               14               on the merits, and the countermotion for leave to amend, are still pending before this Court. Because
                               15               of the pending dispositive motion, Defendant has not filed an answer or enunciated defenses. The
                               16               fact that Defendant has not yet filed an Answer, along with the fact that there has not yet been a
                               17               ruling on Plaintiff’s countermotion for leave to amend his complaint, means that the parties have not
                               18               yet fully established the claims and defenses that are at issue in this matter. In particular, whether
                               19               the Court allows Plaintiff to proceed on a claim for relief under 42 U.S.C. § 1981, which is a claim
                               20               that was newly-pled in the proposed First Amended Complaint, will substantially affect the scope
                               21               of depositions in this case. The resolution of this countermotion also will affect one of the discovery
                               22               issues that the parties are discussing that has arisen from “Plaintiff’s Second Set of Requests for
                               23               Production of Documents” and Defendant’s responses to that set of requests.
                               24                      3.      A large number of individuals with knowledge of the material allegations in the
                               25               complaint were identified by Plaintiff pursuant to Fed. R. Civ. P. 26(a)(1)(A). Once Defendant files
                               26               its answer and identifies its defenses, and once written responses to the discovery requests made
                               27               under Fed. R. Civ. P. 34 are made, the number of individuals who may need to be deposed may
                               28               expand beyond that set forth above.

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 4 of 6
                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 5 of 6


                                   1            4.     REVISED DISCOVERY PLAN:
                                   2                   1.      Discovery Cut-Off Date: September 10, 2020.
                                   3                   2.      Dispositive Motions: The date for filing dispositive motions shall be not later than
                                   4            October 13, 2020, 30 days after the discovery cut-off date.1 In the event that the discovery period
                                   5            is extended from the discovery cut-off date set forth in this Stipulation and Order to Extend
                                   6            Discovery (Second Request), the date for filing dispositive motions shall be extended for the same
                                   7            duration, to be not later than 30 days from the subsequent discovery cut-off date.
                                   8                   3.      Pretrial Order: The date for filing the joint pretrial order shall be not later than
                                   9            November 12, 2020, 30 days after the date set for filing dispositive motions. In the event that
                               10               dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 30
                               11               days after decision on the dispositive motions or until further order of the court.
                               12                      4.      Additional Extensions of the Discovery Period: The last day for the parties to file
                               13               their Motion and/or Stipulation to Extend Discovery shall be August 20, 2020, twenty (21) days
                               14               prior to the revised discovery cut-off.
                               15                      5.      Any discovery deadline not extended in accordance with the Revised Discovery Plan
                               16               set forth above shall remain controlled by the Stipulated Discovery Plan and Scheduling Order (ECF
                               17               No. 23), as approved by the Court on December 3, 2019.
                               18               ....
                               19               ....
                               20               ....
                               21               ....
                               22               ....
                               23               ....
                               24               ....
                               25               ....
                               26
                                                       1
                               27                       October 10, 2020, the thirtieth day following the end of the discovery period, is a Saturday.
                                                With Monday, October 12, 2020, being a federal holiday, the deadline would be moved to Tuesday,
                               28               October 13, 2020.
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 5 of 6
                                                Case 2:19-cv-01129-JAD-BNW Document 35
                                                                                    34 Filed 05/21/20
                                                                                             05/20/20 Page 6 of 6


                                   1                   No trial date has yet been ordered.
                                   2
                                   3            DATED: May 20, 2020.                                  DATED: May 20, 2020.
                                   4            LAW OFFICES OF ROBERT P. SPRETNAK                     CITY OF HENDERSON
                                   5            By: /s/ Robert P. Spretnak                            By: /s/ Brian R. Reeve
                                                   Robert P. Spretnak, Esq.                              Nicholas G. Vaskov, Esq.
                                   6                                                                     Brian R. Reeve, Esq.
                                                Attorney for Plaintiff                                   Kristina E. Gilmore, Esq.
                                   7
                                                8275 S. Eastern Avenue, Suite 200                     Attorneys for Defendant
                                   8            Las Vegas, Nevada 89123
                                                                                                      240 Water Street, MSC 144
                                   9                                                                  Henderson, Nevada 89015
                               10
                               11                                        IT IS SO ORDERED

                               12                                        DATED: MayIT21, 2020
                                                                                      IS SO ORDERED.
                               13
                                                                                     _______________________________________________
                               14                                                    UNITED STATES MAGISTRATE JUDGE
                               15                                        __________________________________________________
                               16                                        BRENDA WEKSLER
                                                                         UNITED STATES MAGISTRATE JUDGE
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 6 of 6
